Judge Wynn
dissenting.
I disagree with the majority’s conclusion that no genuine issue exists as to whether Rea or P.S.I. breached a duty to the defendants. Instead, I would find that an issue of fact exists as to whether Rea and P.S.I. breached a duty to exercise ordinary care for the safety of the general public.
First, our case law indicates that a road contractor undertakes such a duty. In C.C.T. Equip. Co. V. Hertz Corp., 256 N.C. 277, 284, 123 S.E.2d 802, 808 (1962), our Supreme Court established that when “a contractor undertakes to perform work under contract with the State Highway Commission, the positive legal duty devolves on him to exercise ordinary care for the safety of the general public traveling over the road on which he is working.”
Second, our statutes mandate a duty on road contractors. Under N. C. Gen. Stat. § 136-25, “any contractor or subcontractor employed by [NCDOT]” has a duty “to select, lay out, maintain and keep in as good repair as possible suitable detours by the most practical route . . . .”
Finally, the testimonial evidence at trial pointed to such a duty. Employees of both Rea and P.S.I. testified that their businesses routinely adopted the safety standards set forth in the NCDOT Manual for Highway Signs. In doing so, they acknowledged that a certain duty of care existed towards those traveling the highways, and that they were aware of this duty.
Thus, existing case law, statutory law and testimonial evidence in this case shows that Rea and P.S.I. owed a duty to the general public to exercise ordinary care in the placement of highway signs for this project. The fact that they may have followed NCDOT’s orders as to where to put the signs does not mean that they no longer had a duty to exercise ordinary care. Indeed, such evidence is only part of the proof that the jury would consider in determining whether the contractor and subcontractor breached their existing duty of care to the general public.